DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya (JP 2008-183181).
Considering claim 1, Shibuya (Figures 4-6) teaches a piezoelectric substrate attachment comprising: a cable shaped piezoelectric substrate (8 + paragraph 0023); a press section (15 + 6a + 6b + paragraph 0026) provided adjacent to the piezoelectric substrate and pressed from an opposite side from the piezoelectric substrate; a base section (9 + paragraph 0026) provided adjacent to the piezoelectric substrate on an opposite side from the press section and a ration Eb/Ea of a Young’s modulus Eb of the base section (9 + paragraph 0026 + made of rubber) to a Young’s modulus Ea of the press section (6a + 6b + paragraph 0026 are made of metal) being 10^-1 or lower (NPL documents show metal Young’s modulus 31.4 and rubber of 0.001 which would meet the applicant’s claimed limitations since Eb/Ea = 0.001/31.4 which is 10^-1 or lower).
Considering claim 2, Shibuya (Figures 4-6) teaches wherein the Young’s modulus Ea of the press section is in a range of from 10^-6 to 10^3 GPa (see NPL modulus of metal) and the Young’s modulus Eb of the base section is in a range of from 10^-7 to 10^1 GPa (see NPL modulus of rubber).
Considering claim 3, Shibuya (Figures 4-6) teaches wherein the Young’s modulus Ea of the press section is in a range of from 10^-3 to 10^3 GPa (see NPL modulus of metal)  and the Young’s modulus Eb of the base section is in a range of from 10^-5 to 10^1 GPa (see NPL modulus of rubber).
Considering claim 4, Shibuya (Figures 4-6) teaches wherein the Young’s modulus Ea of the press section is in a range of from 10^-2 to 10^1 GPa (see NPL modulus of metal)   and the Young’s modulus Eb of the base section is in a range of from 10^-3 to 10^-1 GPa (see NPL modulus of rubber).
Considering claim 5, Shibuya (Figures 4-6) teaches wherein a support section (12 + paragraph 0026) configured from one or a plurality of layers is provided adjacent to the base section on an opposite side from the piezoelectric substrate.
Considering claim 6, Shibuya (Figures 4-6) teaches wherein the Young’s modulus Eb of the base section (9 + paragraph 0026 + see NPL is 0.001) is lower than a Young’s modulus Ec of a layer of the support section adjacent to the base section (support section 12 is a bed which is implicit that it is wooden or metal which is clearly has a modulus of elasticity greater than the rubber which the base consists of).
Considering claim 12, Shibuya (Figures 4-6) teaches a piezoelectric substrate attachment structure comprising: a cable shaped piezoelectric substrate (8 + paragraph 0023); a press section (15 + 6a + 6b + paragraph 0026) provided adjacent to the .
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PN 5,376,859).
Considering claim 7, Kim (Figures 1 + 2) teaches a sensor module comprising: a cable shaped piezoelectric substrate (24 + col. 5 lines 25-30); a press section (30 + col. 5 lines 44-48) provided adjacent to the piezoelectric substrate and pressed from an opposite side from the piezoelectric substrate; a base section (12 + col. 5 lines 15-19) provided adjacent to the piezoelectric substrate on an opposite side from the press section, a main body being configured by an integrated unit of the press section and the base section (col. 5 lines 9-15) and a Young’s modulus Ef of the main body being in a range of from 10^-3 to 10^1 GPa (col. 10 lines 16-19).
Considering claim 9, Kim (Figures 1 + 2) teaches a piezoelectric substrate attachment structure comprising: a cable shaped piezoelectric substrate (24 + col. 5 lines 25-30); a press section (30 + col. 5 lines 44-48) provided adjacent to the piezoelectric substrate and pressed from an opposite side from the piezoelectric substrate and a Young’s modulus Ea of the press section being in a range of from 10^-3 to 10^1 GPa (col. 10 lines 16-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PN 5,376,859).
Considering claim 8, Kim teaches the press section as described above.

It would have been an obvious matter of design choice to have a thickness of the press section in a direction of adjacency to the piezoelectric substrate is greater than a thickness of the base section in the adjacency direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2008-183181) and in view of Kim (US PN 5,376,859).
Considering claim 10, Shibuya teaches the piezoelectric substrate attachment structure as described above.
However, Shibuya does not teach a covering section configured from one or a plurality of layers provided adjacent to the press section on a pressure applied side thereof.
Kim (Figures 1+2) teaches a covering section (10 + col. 5 lines 19-22) configured from one or a plurality of layers provided adjacent to the press section on a pressure applied side thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a covering section configured from one or a plurality of layers provided adjacent to the press section on a pressure applied side 
Considering claim 11, Kim (Figures 1 + 2) teaches wherein the Young’s modulus Ea of the press section (10 + col. 5 lines 10-15 + NPL shows modulus of epoxy is 3.81 GPa) is greater than a Young’s modulus Ed of a layer of the covering section (col. 4 lines 25-29) adjacent to the press section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837